UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-6283


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

KAREEM JAMAL CURRENCE,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. James R. Spencer, District
Judge. (3:05-cr-00231-JRS-1)


Submitted:   June 20, 2013                   Decided:   June 26, 2013


Before DUNCAN and DAVIS, Circuit Judges. *


Dismissed by unpublished per curiam opinion.


Kareem Jamal Currence, Appellant Pro Se. Brian R. Hood, OFFICE
OF THE UNITED STATES ATTORNEY, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




*
   The opinion is filed by a quorum of the panel pursuant to 28
U.S.C. § 46(d) (2006).
PER CURIAM:

              Kareem Jamal Currence, a federal prisoner, seeks to

appeal the district court’s order construing his petition for a

writ    of   audita       querela    as    a   successive        and    unauthorized      28

U.S.C.A. § 2255 (West Supp. 2012) motion.                          Currence has also

filed a motion for a transcript at Government expense.                                   The

district      court’s      order     is    not      appealable     unless       a    circuit

justice      or   judge    issues     a   certificate       of    appealability.          28

U.S.C. § 2253(c)(1)(B) (2006).                     A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”              28 U.S.C. § 2253(c)(2) (2006).                  When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating           that   reasonable      jurists      would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                  Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El       v.   Cockrell,     537 U.S. 322,    336-38

(2003).       When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                              Slack,

529 U.S. at 484-85.

              We have independently reviewed the record and conclude

that Currence has not made the requisite showing.                             Accordingly,

we deny a certificate of appealability, deny Currence’s motion

                                               2
for a transcript at Government expense, and dismiss the appeal.

We   dispense   with   oral   argument   because    the   facts   and   legal

contentions     are   adequately   presented   in   the   materials     before

this court and argument would not aid the decisional process.



                                                                  DISMISSED




                                     3